Case 18-09168-RLM-13       Doc 36    Filed 06/03/19   EOD 06/03/19 10:04:13      Pg 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

IN RE:                                    )
                                          )
RAHMAN OMAR ABDULLAH,                     )             CASE NO. 18-09168-RLM-13
MILANDO COSSELLA ABDULLAH,                )
         DEBTORS.                         )

                        MOTION TO AVOID JUDICIAL LIEN
                      AND NOTICE OF OBJECTION DEADLINE

The Debtors hereby move the Court pursuant to 11 U.S.C. § 522 (f) to avoid the judicial
lien of Standard Investments Corp. on the following residential real property:




In support of said Motion, the Debtors state the following:

         1.   The Debtors filed this case on December 7, 2018 – referred to as the
              “Petition Date.”

         2.   The Creditor obtained a judgment which is a lien on the residential real
              property described above. That judgment was obtained pre-petition on
              June 8, 2017 and entered of record on 6/16/2017 in Marion County
              Small Claims Court, Washington Township under 49K07-1703-SC-
              001217.

         3.   The value of the property as of the Petition Date is $30,700.00.

         4.   The other lien on the property is as follows: A mortgage balance on the
              date of the filing of the bankruptcy in the amount of $27,867.88 held by
              Cocinelle & Co., LLC.

         5.   The amount of the exemption to which the debtors would be entitled but
              for the liens is $38,600.00.

         6.   The creditor’s lien is in the approximate amount of $1,627.00.

         7.   The Property has been claimed as exempt. The lien impairs an exemption
              of the debtors and is subject to avoidance under 11 U.S.C. §522(f).
Case 18-09168-RLM-13        Doc 36     Filed 06/03/19    EOD 06/03/19 10:04:13        Pg 2 of 3



NOTICE: Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. If you
do not have an attorney, you may wish to consult one.

If you do not want the court to enter an order avoiding the judicial lien, or if you want the
court to consider your views on the motion, then within 21 days from the date of
service, you or your attorney must file with the court a written objection explaining your
position.

Those not permitted to file electronically must deliver any objection by U.S. mail must
deliver any objection by U.S. mail, courier, overnight/express mail, or in person at:

                                       Indianapolis
                                Room 116 U.S. Courthouse
                                      46 E. Ohio St.
                                  Indianapolis, IN 46204

If you mail your objection to the court, you must mail it early enough so the court will
receive it on or before the date stated above.

You must also send a copy of your objection to:

           o The Law Office of Portia Douglas, 70 E. 91st Street, Suite 108,
             Indianapolis, IN 46240

           o Ann M. Delaney, Office of Ann M. DeLaney PO Box 441285, Indianapolis,
             IN 46244

If you or your attorney do not take these steps, the court may decide that you do not
oppose an order avoiding the judicial lien and may enter an order granting that relief.

WHEREFORE, Debtors move the Court to enter an order avoiding Creditor’s judicial
lien and granting such other relief as appropriate.


                                                   Respectfully Submitted,

                                                   /s/ Portia L. Douglas
                                                   Portia L. Douglas, Attorney at Law
                                                   70 East 91st St., Ste 108
                                                   Indianapolis, IN 46240
                                                   (317) 581-9590 office
                                                   (877) 948-4707 fax
                                                   legalportia@yahoo.com

                                 CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that a copy of the foregoing pleading was
Case 18-09168-RLM-13         Doc 36     Filed 06/03/19    EOD 06/03/19 10:04:13        Pg 3 of 3



served upon the following within The United States by first class mail postage prepaid this 3rd
day of June, 2019:

   U.S. Trustee via ECF
   Ann M. DeLaney Chapter 13 Trustee via ECF
   Standard Investments Corp, Khurana D. Veer, Highest Ranking Office & Registered Agent,
   11508 Lakeshore Dr. West, Carmel, IN 46033


                                                    /s/ Portia L. Douglas
                                                    Portia L. Douglas
